Citation Nr: 0639306	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  06-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veterans Affairs disability compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to May 1974.  
The appellant seeks an apportionment of the veteran's VA 
benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim of entitlement to apportionment of the veteran's 
Department of Veterans Affairs disability compensation 
benefits.  The appellant was unable to appear for the 
December 2006 hearing before the Board that she had 
requested.


REMAND

In December 2006, the appellant moved to have her December 
2006 hearing before the Board in Washington, D.C., 
rescheduled as a hearing to be held via videoconference from 
the RO, for reasons of financial difficulty.  The Board finds 
that the appellant's failure to appear for the scheduled 
hearing was for good cause, and, as she has not yet been 
afforded a subsequent opportunity for a hearing before the 
Board, the RO should schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).  The Motion for a rescheduled hearing before the 
Board to be held via videoconference from the RO is granted.

As the Board has determined that the appellant's failure to 
appear for the scheduled hearing was for good cause, and 
because she has not yet been afforded a subsequent 
opportunity for a hearing before the Board, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

Schedule the appellant for a hearing in 
connection with her appeal to be held 
via videoconference from the RO in 
Winston-Salem, North Carolina.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 

